     Case 3:19-cv-02253-LAB-MSB Document 12 Filed 07/01/20 PageID.125 Page 1 of 2




1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
8                         SOUTHERN DISTRICT OF CALIFORNIA
9     MIKE DO,                                         CASE NO. 19cv2253-LAB (MSB)
10                                      Plaintiff,
                                                       ORDER
11                        vs.
12    TRI CITY HEALTHCARE DISTRICT, et
      al.
13
                                    Defendants.
14
15          Defendants filed a motion to dismiss the First Amended Complaint in this action
16   under Fed. R. Civ. P. 12(b)(4), (5), and (6), contending that plaintiff Mike Do failed to
17   serve them properly with the summons and original complaint and that certain claims in
18   the First Amended Complaint fail to state a claim on which relief can be granted. Dkt. No.
19   4-1. Defendants’ motion is GRANTED IN PART.
20     I.   Dismissal for Failure to State a Claim
21          Defendants’ motion seeks dismissal under Fed. R. Civ. P. 12(b)(6) of Do’s claims
22   for negligence, intentional infliction of emotional distress against all Defendants and for
23   violation of Title VII against Defendants Mark Albright and Steve Dietlin. Of those, Do
24   opposes only the dismissal of the claim for intentional infliction of emotional distress
25   against Albright. Dkt. 9 p. 10. Defendants’ reply withdraws the Rule 12(b)(6) motion as to
26   that claim. Dkt. 10 p. 2.
27          The Court therefore DISMISSES the following claims with prejudice:
28          1. Do’s first claim for relief, for hostile work environment, against Albright and



                                                 -1-
     Case 3:19-cv-02253-LAB-MSB Document 12 Filed 07/01/20 PageID.126 Page 2 of 2




1              Dietlin;
2           2. Do’s second claim for relief, for retaliation, against Albright and Dietlin;
3           3. Do’s third claim for relief, for wrongful termination, against Albright and Dietlin;
4           4. Do’s fourth claim for relief, for negligence, against all Defendants; and
5           5. Do’s fifth claim for relief, for intentional infliction of emotional distress, against
6              Dietlin and Tri City.
7     II.   Failure to Serve the Summons and Complaint
8           Defendants’ motion also seeks dismissal because Mr. Do did not serve Defendants
9    with the summons and original complaint in accordance with Fed. R. Civ. P. 4.
10   Defendants’ reply withdraws that request. Dkt. 10 p. 2.
11          Nevertheless, the parties and Court agree that Mr. Do has yet to properly serve
12   Defendants. If a defendant is not served within 90 days after the complaint is filed, the
13   court has discretion to order that service be made within a specified time. Fed. R. Civ. P.
14   4(m); see also In re Sheehan, 253 F.3d 507, 513 (9th Cir. 2001) (Rule 4(m) gives courts
15   discretion to extend time for service even in absence of good cause).
16          The Court therefore ORDERS Mr. Do to serve Defendants or obtain a waiver of
17   service in accordance with Rule 4 within fourteen (14) days of this order. Absent a waiver,
18   Mr. Do must serve a summons correcting the deficiency identified in Defendants’ briefing
19   and the original complaint.
20          The Court further ORDERS that, no later than twenty-one (21) days after entry of
21   this order, Mr. Do must file an amended pleading omitting the claims dismissed by this
22   order. Counsel should confer prior to filing the amended pleading to avoid further
23   unnecessary briefing to the extent possible.
24
25   Dated: July 1, 2020
26                                                  HONORABLE LARRY ALAN BURNS
                                                    Chief United States District Judge
27
28



                                                  -2-
